ACCEPTED
                                                                                               FILE COPY    01-15-00863-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                      10/14/2015 5:11:59 PM
                                                                                                     CHRISTOPHER PRINE
SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
                                                                                                                     CLERK
 CHIEF JUSTICE                                                                       CLERK OF THE COURT

TERRY JENNINGS                                                                      JANET WILLIAMS
EVELYN KEYES                                                                         CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                     Court of Appeals                                  FILED
                                                                                    PHONE
                                                                               1st COURT
                                                                                    FAX:
                                                                                               IN
                                                                                          : 713-274-2700
                                                                                            OF APPEALS
                                                                                            713-755-8131
                                                                                   HOUSTON, TEXAS
HARVEY BROWN
REBECA HUDDLE
                                   First District of Texas                           www.txcourts.gov/1stcoa.aspx
                                                                               10/14/2015   5:11:59 PM
RUSSELL LLOYD                           301 Fannin Street                      CHRISTOPHER A. PRINE
 JUSTICES
                                    Houston, Texas 77002-2066                            Clerk

                                            October 12, 2015

James M. Andersen
P.O. Box 58554
Webster, TX 77598
* DELIVERED VIA E-MAIL *

RE:    Court of Appeals Number: 01-15-00863-CV Trial Court Case Number: 2014-54729

Style: Elizabeth Thomas
       v.
       Meritage Homes of Texas LLC. f/k/a Meritage Homes of Texas L.P., f/k/a Legacy Monterey
       Homes L.P. MTH Lending Group L.P., f/k/a Meritage Lending Service Primary Residential
       Mortgage Inc., d/b/a f/k/a Flagstone Lending Group Stewart Title Company, MTH Ti


        As of the date of this NOTICE, appellant(s) has not paid the required $205 filing fee to
prosecute this appeal. See TEX. R. APP. P. 5 (requiring payment of fees at time of filing, unless excused);
see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041
(Vernon Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees
in court of appeals).

       This is NOTICE to the appellant that this appeal is subject to dismissal, if the filing fee has not
been paid within 20 days of this NOTICE. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3
(allowing involuntary dismissal).Sincerely,




                                                     Christopher A. Prine, Clerk of the Court